DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 7/26/2022.  The objections to the drawings and specification have been withdrawn. The 35 USC 112 rejection has been withdrawn. Claims 1-13 remain pending for consideration on the merits. 
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites “a frozen drink in a glass drinking bottle…an apparatus…a glass drinking bottle is arranged in a bottle accommodation space in a housing of the apparatus and the frozen drink is thawed in the glass drinking bottle.”  These limitations lack antecedent basis and for examination purposes are interpreted to recite -- the frozen drink in the glass drinking bottle…the apparatus…the glass drinking bottle is arranged in the bottle accommodation space in the housing of the apparatus and the frozen drink is thawed in the glass drinking bottle
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, claim 13 attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b). The claim recites “A method for thawing a frozen drink in a glass drinking bottle, in which an apparatus according to claim 1…” is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leyendecker (US 20040140304) in view of Redal (US 5248870) and Suzuki et al (US 20050072771).
Regarding claim 1, Leyendecker teaches an apparatus (400) for thawing a frozen drink (paragraph 0051) in a glass drinking bottle (30), having: a housing (402); a bottle accommodation space (454), which is arranged in the housing and set up to accommodate the glass drinking bottle with the frozen drink for thawing (Fig. 11); a heating device (441), which is arranged in the housing and has heat radiators (441); and a thermally insulating space (158, 458), which is constructed in the housing between the heat radiators and an outer housing wall (outer wall of 402) and circumferentially encompassing the outer housing wall (Fig. 11); and an air cooling means (paragraph 0078), comprising an air conveying device (442), an air intake (464) and an air outlet (163) via  which cooling air is drawn into the housing from the surroundings via the air intake by means of  the air conveying device and conducted in the housing to  the air outlet (paragraph 0052, Fig. 11), wherein the air duct is constructed encompassing at least the thermally insulating space (Fig. 11).
Leyendecker fails to explicitly teach infrared heat radiators which are arranged around the bottle accommodation space in order to radiate thermal energy onto the glass drinking bottle during thawing operation, an air duct,  the air intake by means of  the air conveying device and conducted in the housing via the air duct to  the air outlet.
However, Redel teaches infrared heat radiators (62, The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04)) which are arranged around the bottle accommodation space in order to radiate thermal energy onto the glass drinking bottle during thawing operation (Col. 5, lines 6-22, Col. 6, lines 1-12) to ensure the product is warmed uniformly.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the apparatus of Leyendecker to include infrared heat radiators in view of the teachings of Redel to ensure the product is warmed uniformly. 
The combined teachings fails to explicitly teach an air duct,  the air intake by means of  the air conveying device and conducted in the housing via the air duct to  the air outlet.

However, Suzuki teaches an air duct (23), an air cooling means (paragraph 0029), via an air intake (18) by means of an air conveying device (13) and conducted in the housing via an air duct (23) to an air outlet (outside of 10) to cool the pot body.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the apparatus of the combined teachings to include an air intake by means of an air conveying device  and conducted in the housing via an air duct to an air outlet in view of the teachings of Suzuki to cool the pot body. 
Further, it is understood, claim 1 includes an intended use recitation, for example “…for thawing...”, “to radiate”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 2, the combined teachings teach wherein the heat radiators are surrounded by an inner wall (wall of 454 of Leyendecker) and the thermally insulating space is arranged between the inner wall and the outer housing wall (Fig. 11 of Leyendecker).
Regarding claim 3, the combined teachings teach the thermally insulating space is filled at least to some extent with a thermally insulating material (insulating  material, paragraph 0050 Leyendecker).
Regarding claim 4, the combined teachings teach the cooling air flows through the thermally insulating material during conduction along the air duct (paragraph 0055 of Leyendecker, paragraph 0029 of Suzuki).
Regarding claim 5, the combined teachings teach the air duct is constructed encompassing connection regions of the heat radiators (Fig. 11 of Leyendecker).
Regarding claim 6, the combined teachings teach the air duct is constructed encompassing a standing surface (bottom of 454 of Leyendecker, 12 of Suzuki), and the standing surface is configured to support the glass drinking bottle (Fig. 11 of Leyendecker).
Regarding claim 7, the combined teachings teach the heating device has an arrangement of bar heat radiators (12 of Suzuki, Fig. 11 of Leyendecker) which are arranged around the bottle accommodation space (understood to be arranged around the bottom of the accommodating space, paragraph 0077).
Regarding claim 8, the combined teachings teach wherein a grip protector (ring shape 104 of Leyendecker) is arranged in the housing at a housing opening (Fig. 3 of Leyendecker), by means of which the glass drinking bottle can be introduced into the bottle accommodation space.
Regarding claim 9, the combined teachings teach the heating device couples to a control device (366 of Leyendecker) , which is set up to control an operation of the heating device (paragraph 0070-0072 of Leyendecker).
Regarding claim 10, the combined teachings teach a sensor device (sensor, paragraph 0092 of Leyendecker) couples to the control device, which sensor device is set up to detect whether the glass drinking bottle is arranged in the bottle accommodation space (bottle is removed, paragraph 0092 of Leyendecker).
Regarding claim 11, the combined teachings teach the control device is set up to block switching on of the heating device if the control device detects that the sensor device indicates for a time period (paragraph 0092 of Leyendecker), which is shorter than a threshold time period (paragraph 0092 of Leyendecker), that no glass drinking bottle is arranged in the bottle accommodation space (paragraph 0092 of Leyendecker).
Regarding claim 12, the combined teachings teach a detection device (12 of Suzuki) couples to the control device (35 of Suzuki), which detection device is set up to determine the frozen drink in such a manner that the control device controls the heating device during operation as a function of the determining of the frozen drink (paragraph 0032, 0035, 0043 of Suzuki).
Regarding claim 13, it is noted that although the preamble of claim 13 is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02. 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763